
	

113 S1241 PCS: Bipartisan Student Loan Certainty Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 125
		113th CONGRESS
		1st Session
		S. 1241
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Manchin (for
			 himself, Mr. King,
			 Mr. Alexander, Mr. Coburn, Mr.
			 Burr, Mr. Carper,
			 Ms. Ayotte, and Mr. Isakson) introduced the following bill; which
			 was read twice and ordered placed on the calendar
		
		A BILL
		To establish the interest rate for certain Federal
		  student loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bipartisan Student Loan Certainty
			 Act.
		2.Interest
			 Rates
			(a)Interest rate
			 provisions and disclosuresSection 455 of the Higher Education Act of
			 1965 (20 U.S.C. 1087e) is amended—
				(1)in subsection
			 (b)(7)(C), by inserting and before July 1, 2013, after
			 July 1, 2006,; and
				(2)by adding at the end of the
			 following:
					
						(E)Interest rate
				provisions for new loans on or after July 1, 2013
							(i)Federal Direct
				Stafford Loans, Federal Direct Unsubsidized Stafford Loans, and Federal Direct
				PLUS Loans
								(I)In
				GeneralNotwithstanding the preceding paragraphs of this
				subsection or subparagraph (A) or (B), for Federal Direct Stafford Loans,
				Federal Direct Unsubsidized Stafford Loans, and Federal Direct PLUS Loans for
				which the first disbursement is made on or after July 1, 2013, the applicable
				rate of interest shall, for loans disbursed during any 12-month period
				beginning on July 1 and ending on June 30, be determined on the preceding June
				1 and be equal to—
									(aa)the bond
				equivalent rate of 10-year Treasury bills auctioned at the final auction held
				prior to such June 1; plus
									(bb)(AA)1.85 percent for
				Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans
				for undergraduate students;
										(BB)3.4 percent for Federal Direct
				Unsubsidized Stafford Loans for graduate students; and
										(CC)4.4 percent for Federal Direct PLUS
				Loans.
										(II)ConsultationThe
				Secretary shall determine the applicable rates of interest under this clause
				after consultation with the Secretary of the Treasury and shall publish such
				rate in the Federal Register on or before June 5 preceding the award year for
				which the rate is determined.
								(III)RateThe
				applicable rate of interest determined under subclause (I) for a Federal Direct
				Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a Federal Direct
				PLUS Loan shall be fixed for the period of the Loan.
								(ii)Consolidation
				loansAny Federal Direct Consolidation Loan for which the
				application is received on or after July 1, 2013, shall bear interest at an
				annual rate on the unpaid principal balance of the loan that is equal to the
				lesser of—
								(I)the weighted
				average of the interest rates on the loans consolidated, rounded to the nearest
				higher one-eighth of one percent; or
								(II)8.25
				percent.
								.
				(b)Exit counseling
			 requirementSection 485(b)(1)(A)(vii) is amended—
				(1)by redesignating
			 subclauses (III) and (IV) as subclauses (VI) and (VII), respectively;
			 and
				(2)by inserting
			 after subclause (II) the following:
					
						(III)the borrower's
				options for loan consolidation;
						(IV)information
				about the income-based repayment plan under section 493C, including information
				about capped monthly payments and loan forgiveness under such plan;
						(V)information about
				Federal Direct Consolidation Loans, which for applications received on or after
				July 1, 2013, have a maximum interest rate of 8.25 percent, as described under
				section
				455(b)(7)(E)(ii)
						.
				3.Rule of
			 constructionNothing in this
			 Act shall be construed to provide the Secretary of Education with the authority
			 to require, or promulgate regulations requiring, new counseling not otherwise
			 required by section 2, and the amendments made by such section, or the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
		4.Determination of
			 Budgetary EffectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		June 27, 2013
		Read twice and ordered placed on the calendar
	
